Exhibit 10.04




ESCROW AGREEMENT




THIS ESCROW AGREEMENT (“Agreement”) is made as of August 11, 2006 by and between
AIMS Worldwide, Inc., a Nevada corporation (the “Company”); Liberty Investment
and Trust Fund LP (“Liberty”); and Borsari and Associates, PLC, a Virginia
professional limited liability company (the "Escrow Agent").




WHEREAS, Liberty is purchasing from the Company 1,000,000 Preferred Stock, and
3,800,000 Incentive Preferred Stock, (the “Preferred Stock”) for $1,690,000 (the
“Funds”) in accordance with the Preferred Stock Purchase Agreement by and
between the Company and Liberty , with such Funds, 3rd Party provided debt and
Warrant, as attached in the Preferred Stock Purchase Agreement as Exhibit D, to
be utilized by the Company as part of the money needed by the Company for
working capital and acquisitions;




WHEREAS, the Company and Liberty desire to enter into this Agreement to provide
that (i) the Company and Liberty shall, as of the date of this Agreement,
provide the executed Transaction Documents (as defined below) to the Escrow
Agent, (i) the Company shall, as of the date of this Agreement, deposit the
Preferred Stock and Warrant Fee with the Escrow Agent, (ii) Liberty shall
provide the Funds plus the Cash Fee and Due Diligence Fee ($2,000,000) to the
Escrow Agent as of the date of this Agreement, (iii) the Escrow Agent shall
thereafter hold, in accordance with the terms and provisions of the Preferred
Stock Purchase Agreement, the Funds, Preferred Stock, Cash Fee, Warrant Fee and
the Transaction Documents pending the closing or the termination of the issuance
of Preferred Stock (iv) the Escrow Agent shall either release the Funds to the
Company upon the satisfaction of the items listed in the Preferred Stock
Purchase Agreement or the Escrow Agent shall return the Funds to Liberty upon
the failure of Company, Liberty and Escrow Agent to receive the confirmation of
receipt by the Transfer Agent of instructions for the issuance of Preferred
Stock to Liberty, (v) the Escrow Agent shall either release to Liberty the
Preferred Stock in the event the Escrow Agent provides the Funds to the Company,
or the Escrow Agent shall return the Preferred Stock to the Company in the event
the Escrow Agent returns the Funds to Liberty, and (vi) the Escrow Agent shall
either release to Lerota LLC $300,000 (the “Cash Fee”), $10,000 (the “Due
Diligence Fee”) and the Warrant in the amount of 2,400,000 common shares (the
“Warrant Fee”) in the event the Escrow Agent provides the Funds to the Company,
or the Escrow Agent shall return the Warrant Fee to the Company and the Cash Fee
and Due Diligence Fee to Liberty in the event the Escrow Agent returns the Funds
to Liberty, and;  




WHEREAS, Liberty has the option (the “Option”) to purchase from the Company an
additional 500,000 of Preferred Stock (the “Option Preferred Stock”) for
$900,000 (the “Option Funds”), with such option expiring on the 12 month
anniversary of the date of the Preferred Stock Purchase Agreement by and between
the Company and Liberty (the “Option Period”);








--------------------------------------------------------------------------------

WHEREAS, the Company and Liberty desire to provide that (i) the Company shall,
as of the date of this Agreement, deposit the Option Preferred Stock and Warrant
Option Fee associated with the Option with the Escrow Agent, (ii) Liberty, at
its sole discretion, may during the Option Period provide the Option Funds plus
the Cash Option Fee ($1,000,000) to the Escrow Agent, (iii) the Escrow Agent
shall thereafter hold, in accordance with the terms and provisions of the
Preferred Stock Purchase Agreement, the Option Funds, Option Preferred Stock,
Warrant Option Fee, Cash Option Fee and the Transaction Documents pending the
closing of the Option or the termination of the issuance of Option Preferred
Stock, (iv) the Escrow Agent shall either release the Option Funds to the
Company upon the satisfaction of the items listed in the Preferred Stock
Purchase Agreement or the Escrow Agent shall return the Option Funds to Liberty
upon the failure of Company, Liberty and Escrow Agent to receive the
confirmation of receipt by the Transfer Agent of instructions for the issuance
of the Option Preferred Stock to Liberty, (v) the Escrow Agent shall either
release to Liberty the Option Preferred Stock in the event the Escrow Agent
provides the Option Funds to the Company, or the Escrow Agent shall return the
Option Preferred Stock to the Company in the event the Escrow Agent returns the
Option Funds to Liberty, and (vi) the Escrow Agent shall either release to
Lerota LLC $100,000 (the “Cash Option Fee”) and the Warrant in the amount of
125,000 common shares (the “Warrant Option Fee”) in the event the Escrow Agent
provides the Option Funds to the Company, or the Escrow Agent shall return the
Warrant Option Fee to the Company and the Cash Option Fee to Liberty in the
event the Escrow Agent returns the Option Funds to Liberty;




WHEREAS, Liberty shall receive from the Company an additional 1,200,000
Preferred Stock (the “Penalty Preferred Stock”), at no cost, if the Company does
not meet its Minimum EBITDA Threshold as specified in the Preferred Stock
Purchase Agreement by and between the Company and Liberty;




WHEREAS, the Company and Liberty desire to provide that (i) the Company shall,
as of the date of this Agreement, deposit the Penalty Preferred Stock and the
Warrant Penalty Fee with the Escrow Agent, (ii) the Escrow Agent shall
thereafter hold, in accordance with the terms and provisions of the Preferred
Stock Purchase Agreement, the Penalty Preferred Stock, the Warrant Penalty Fee
and the Transaction Documents pending the determination of the Company’s EBITDA
from August 11, 2006 through December 31, 2006 (the “EBITDA”) as specified in
the Preferred Stock Purchase Agreement, (iii) the Escrow Agent shall either
return the Penalty Preferred Stock to Company or the Escrow Agent shall release
the Penalty Preferred Stock to Liberty upon the determination that the Company’
EBITDA was less than the Minimum EBITDA Threshold as specified in the Preferred
Stock Purchase Agreement, and (iv) the Escrow Agent shall either return the
Warrant Penalty Fee to Company or the Escrow Agent shall release to Lerota LLC,
a Warrant in the amount of 300,000 common shares (the “Warrant Penalty Fee”) in
the event the Escrow Agent provides the Penalty Preferred Stock to the Liberty;




WHEREAS, per the Warrant, as attached in the Preferred Stock Purchase Agreement
as Exhibit D, the Company may obtain additional funding from Liberty until such
date as the Warrant expires;








2







--------------------------------------------------------------------------------

WHEREAS, the Company desires to provide that (i) the Company shall, as of each
and every date the Warrant is exercised in whole or in part, deposit with the
Escrow Agent an amount equal to 10% of the total aggregate value of the
exercised Warrant (= 10% x Number of Warrant Shares exercised x Exercise Price
per share) (the “Cash Warrant Fee”) plus a Warrant in amount equal to 5% of the
Number of Warrant Shares exercised with an equal Exercise Price per share and
equal terms to the Warrant Fee (the “Warrant Warrant Fee”), and (ii) the Escrow
Agent shall release to Lerota LLC the Cash Warrant Fee and the Warrant Warrant
Fee; and




NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:




ARTICLE 1

TERMS OF THE ESCROW




1.1

The parties hereby agree to have the firm of Borsari and Associates, PLC act as
Escrow Agent whereby the Escrow Agent shall receive the Funds in escrow and
distribute the same as set forth in this Agreement.  Any capitalized terms not
defined herein shall have the meaning ascribed to them in the Preferred Stock
Purchase Agreement, dated on even date herewith between the Company and Liberty
(the “Preferred Stock Purchase Agreement”), and the documents related thereto,
with this Agreement being an exhibit to such Preferred Stock Purchase Agreement.
 The various documents and instruments to be delivered to the Escrow Agent and
thereby to the parties in order to close the transaction are set forth in
Article III of the Purchase Agreement (collectively, the “Transaction
Documents”).  The Escrow Agent hereby acknowledges that it is familiar with the
terms and provisions of the Purchase Agreement.




1.2

Upon the execution of this Agreement, the Company and Liberty shall deliver the
executed Transaction Documents to the Escrow Agent as of the date of this
Agreement and Liberty shall submit a check in the amount of the Funds to the
Escrow Agent.  The Escrow Agent shall thereafter hold the Funds and the
Transaction Documents until the first to occur of (a) such time that Company’s
transfer agent delivers to the Company, Liberty and the Escrow Agent
confirmation that it has received instruction from Company to issue the
Preferred Stock in accordance with the terms of the Preferred Stock Purchase
Agreement (“Transfer Instructions”) or (b) Upon delivery of confirmation of the
Transfer Instructions, the Escrow Agent shall deliver signed counterparts of the
Transaction Documents to Liberty and the Company and disburse the Funds to the
Company.  If confirmation of the Transfer Instruction is not delivered within
fifteen (15) business days following the date of this Agreement, upon delivery
thereon or thereafter to the Escrow Agent of written notice from Liberty, the
Escrow Agent shall immediately return the Funds and the Transaction Documents
signed by Liberty to Liberty and return to the Company the Transaction Documents
signed by the Company.




1.3

Upon the completion by the Escrow Agent of its obligations under Section 1.2,
this Agreement shall terminate and the Escrow Agent shall have no further
liability hereunder.





3







--------------------------------------------------------------------------------




1.4

This Agreement may be altered or amended only with the written consent of all of
the parties hereto.  In the event the Company or Liberty attempts to change this
Agreement in a manner, which, in the Escrow Agent’s discretion, shall be
undesirable, the Escrow Agent may resign as Escrow Agent by notifying the
Company and Liberty in writing.  In the case of the Escrow Agent’s resignation,
the only duty of the Escrow Agent, until receipt of a joint written notice from
the Company and Liberty (the “Transfer Instructions”) that a successor escrow
agent has been appointed, shall be to hold and preserve the Funds and the
Transaction Documents that are in its possession.  Upon receipt by the Escrow
Agent of said notice from the Company and Liberty of the appointment of a
successor escrow agent, the name of a successor escrow account and a direction
to transfer the Funds to such successor escrow account to be thereafter held by
such successor escrow agent, the Escrow Agent shall promptly thereafter transfer
the Funds and deliver the Transaction Documents to said successor escrow agent.
 Immediately after said transfer of the Funds and delivery of the Transaction
Documents to said successor escrow agent, the Escrow Agent shall furnish the
Company and Liberty with proof of such transfer.  The Escrow Agent is authorized
to disregard any notices, requests, instructions or demands received by it from
the Company and Liberty after notice of resignation has been given, except only
for the Transfer Instructions.




1.5

The Escrow Agent shall be reimbursed by the Company for any reasonable expenses
incurred in the event there is a conflict between the parties and the Escrow
Agent shall deem it necessary to retain counsel, upon whose advice the Escrow
Agent may rely.  The Escrow Agent shall not be liable for any action taken or
omitted by the Escrow Agent in good faith and in no event shall the Escrow Agent
be liable or responsible except for the Escrow Agent’s own gross negligence or
willful misconduct.  The Escrow Agent has made no representations or warranties
to the Company or Liberty in connection with this transaction. The Escrow Agent
has no liability hereunder to either party other than to hold the Funds received
from Liberty and to deliver the Funds under the terms hereof.  The Company and
Liberty each agrees to indemnify and hold harmless the Escrow Agent from and
with respect to any suits, claims, actions or liabilities arising in any way out
of this transaction, including the obligation to defend any legal action brought
which in any way arises out of or is related to this Agreement.




1.6

The Escrow Agent shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by the Escrow
Agent to be genuine and to have been signed or presented by the proper party or
parties.  The Escrow Agent shall not be personally liable for any act the Escrow
Agent may do or omit to do hereunder as the Escrow Agent while acting in good
faith, and any act done or omitted by the Escrow Agent pursuant to the advice of
the Escrow Agent's attorneys-at-law shall be conclusive evidence of such good
faith.  








4







--------------------------------------------------------------------------------

1.7

The Escrow Agent is hereby expressly authorized to disregard any and all
warnings or orders given by any of the parties hereto or by any other person or
corporation, excepting only the Transfer Instructions, the termination notice of
Liberty provided for in Section 1.2 above and/or orders or process of courts of
law and is hereby expressly authorized to comply with and obey orders, judgments
or decrees of any court.  In case the Escrow Agent obeys or complies with any
such order, judgment or decree, including but not limited to the Transfer
Instructions, then the Escrow Agent shall not be liable to any of the parties
hereto or to any other person, firm or corporation by reason of such decree or
orders being subsequently reversed, modified, annulled, set aside, vacated or
found to have been entered without jurisdiction.




1.8

The Escrow Agent shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.




1.9

If the Escrow Agent reasonably requires other or further documents in connection
with this Agreement, the necessary parties hereto shall join in furnishing such
documents.




1.10

It is understood and agreed that should any dispute arise with respect to the
delivery and/or ownership or right of possession of the Funds and/or the
Transaction Documents held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed in the Escrow Agent's sole discretion (a) to retain the
Funds and the Transaction Documents in the Escrow Agent's possession, without
liability to anyone, until such disputes shall have been settled either by
mutual written agreement of the parties concerned or by a final order, decree or
judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings or (b) to deliver
the Funds and the Transaction Documents held by the Escrow Agent hereunder to a
state or federal court having competent subject matter jurisdiction and located
in the State of New York in accordance with the applicable procedure therefore.




ARTICLE 2

MISCELLANEOUS




2.1  

No waiver of any breach of any covenant or provision herein contained shall be
deemed a waiver of any preceding or succeeding breach thereof, or of any other
covenant or provision herein contained.  No extension of time for performance of
any obligation or act shall be deemed any extension of the time for performance
of any other obligation or act.




2.2

This Agreement shall be binding upon and shall inure to the benefit of the
permitted successors and assigns of the parties hereto.











5







--------------------------------------------------------------------------------

2.3

This Agreement is the final expression of, and contains the entire agreement
between, the parties with respect to the subject matter hereof and supersedes
all prior understandings with respect thereto.  This Agreement may not be
modified, changed, supplemented or terminated, nor may any obligations hereunder
be waived, except by written instrument signed by the parties to be charged or
by its agent duly authorized in writing or as otherwise expressly permitted
herein.




2.4

Whenever required by the context of this Agreement, the singular shall include
the plural and masculine shall include the feminine.  This Agreement may be
executed in two or more counterparts, all of which taken together shall
constitute one instrument.  Execution and delivery of this Agreement by exchange
of facsimile copies bearing the facsimile signature of a party shall constitute
a valid and binding execution and delivery of this Agreement by such party.
 Such facsimile copies shall constitute enforceable original documents.




2.5

(a)

This Agreement shall be governed and construed in accordance with the laws of
the State of New York without regard to any applicable principles of conflicts
of law.




(b)

ANY ACTION OR PROCEEDING SEEKING TO ENFORCE ANY PROVISION OF, OR BASED ON ANY
RIGHT ARISING OUT OF, THIS AGREEMENT SHALL BE BROUGHT AGAINST ANY OF THE PARTIES
HERETO IN THE APPROPRIATE FEDERAL OR STATE COURT LOCATED IN THE STATE OF NEW
YORK, WITH EACH PARTY HERETO AGREEING TO SUBJECT MATTER JURISDICTION, PERSONAL
JURISDICTION AND VENUE IN SUCH COURT.  EACH OF THE PARTIES HERETO CONSENTS TO
THIS JURISDICTION PROVISION IN ANY SUCH ACTION OR PROCEEDING AND WAIVES ANY
OBJECTION TO VENUE LAID THEREIN.  PROCESS IN ANY ACTION OR PROCEEDING REFERRED
TO IN THE PRECEDING SENTENCE MAY BE SERVED ON ANY PARTY HERETO ANYWHERE IN THE
WORLD.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ITS RIGHTS TO TRIAL BY
JURY.




2.6

All notices and other communications hereunder shall be in writing (and shall be
deemed given upon receipt) if delivered personally, telecopied (which is
confirmed), mailed by registered or certified mail (return receipt requested),
or delivered by a national overnight delivery service (e.g., Federal Express) to
the parties at the following addresses (or at such other address for a party as
shall be specified by like notice):




If to the Company, to:




c/o President and CEO

AIMS Worldwide, Inc.

10400 Eaton Place

Suite 450

Fairfax, VA 22030

If to Liberty, to:




Liberty Investment and Trust Fund LP

c/o Managing Member

730 5th Avenue

Suite 900

New York, NY 10019








6







--------------------------------------------------------------------------------




If to the Escrow Agent:




John Borsari

Borsari & Associates PLC

P.O Box 29

Arlington, VA 22210

Phone: 703-524-5800







2.7

By signing this Agreement, the Escrow Agent becomes a party hereto only for the
purpose of this Agreement; the Escrow Agent does not become a party to the
Transaction Documents.




2.8

Each party acknowledges and agrees that this Agreement shall not be deemed
prepared or drafted by any one party.  In the event of any dispute between the
parties concerning this Agreement, the parties agree that any rule of
construction, to the effect that any ambiguity in the language of the Agreement
is to be resolved against the drafting party, shall not apply.




2.9

This Agreement may be executed in counterparts, each one of which will
constitute an original and all of which taken together will constitute one
document.  This Agreement may be executed by delivery of a signed signature page
by fax to the other parties hereto and such fax execution and delivery will be
valid in all respects.










[signatures appear on the following page]





7







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




ATTEST:

AIMS WORLDWIDE, INC.










____________________________

By:__________________________ [SEAL]

______________________________













LIBERTY INVESTMENT AND TRUST FUND LP




By:

Liberty Investment and Trust LLC

General Partner










____________________________                        By: ________________________
[SEAL]

Name:

Philip A. Seifert

Witness

 

Managing Member










ESCROW AGENT:




BORSARI AND ASSOCIATES, PLC










By:__________________________________

     JOHN BORSARI, ESQ., President & Manager








8





